 In the Matter Of MARSHALLFIELD AND COMPANY,EMPLOYERandLOCAL130, UNITED ASSOCIATION OF CHICAGO JOURNEYMEN AND PLUMBERS,UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUSTRY OF THE UNITED STATES ANDCANADA, A. F. OF L.,PETITIONERCase No. 13-RC-313.-Decided November 22, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.Upon the entire record in this case, the Board finds that noquestion affecting commerce exists concerning the representation ofemployees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner seeks a unit of all repairmen, servicemen, appren-tices, and stock room employees in Section 349, Major Appliance Re-pair and Service Section, located in the Employer's Ohio Streetwarehouse, excluding spray men, clerks, and supervisors.'TheEmployer contends that the requested unit is inappropriate because(1) the employees in Section 349 are engaged in activities integratedwith warehouse and selling operations; (2) the employees do not*ChairmanHerzog and Members Houston and Gray.1At the time of thehearing there were no apprentices or helpers employed In Section349.80 N. L.R. B., No. 92.557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave the skill necessary to constitute a craft unit; and (3) it doesnot constitute a departmental unit due to the exclusion of the spraymen and the clerical employees.The Employer maintains 29 service departments under the juris-diction of the Divisional Operating Manager of Workroom Services.,They are located in the Employer's retail store, and in its 5 warehouses.There are 3 service and repair departments located in the Ohio Streetwarehouse: Section 349; Section 307, Radio and Phonograph RepairSection; and the Bicycle and Toy Repair Section. Each departmenthas separate supervision, and there is no interchange of employees be-tween Section 349 and the other departments.All of these employeesuse the same company facilities, and are entitled to the same companybenefits.There are approximately 48 employees in Section 349, classified asproductive and non-productive employees .3 In the productive groupare 15 outside servicemen, 10 inside repairmen, stock room employees,and 1 inside and 1 outside spray man. These employees install, serviceand repair appliances sold to customers by the Employer,4 and alsoservice the Employer's equipment and property.5 The stockroom con-tains appliance parts and fittings used only by the employees of Sec-tion 349.The Employer has collective bargaining agreements with aboutseven different unions 6 In June 1946, Department Store EmployeesUnion Local 291, of the Building Service Employees' InternationalUnion, AFL, was certified as bargaining representative for the em-ployees in four of the Employer's warehouses 7All employees in theOhio Street warehouse, except the employees in Sections 349 and 307,the watchmen and the engineer, are represented by Local 291. Section2The Service departments comprise the workroom Division,one of the Employer's fiveoperating divisions.Each of the five divisions has a manager who reportsdirectly to theoperating manager.8 The non-productive employees consist of the manager,the shop supervisor,1 dispatcher,1 adjustor,11 clerical employees,1 telephone clerk, a secretary to the manager,1 partspickup man,and 1 parts buyer.4 Theappliances serviced by Section 349 includewashing machines, mangles, sewingmachines,gas and electric stoves, refrigerators,automaticdishwashers,incinerators, powerlawn mowers,and kitchen cabinetsand furniture.When outsideservicemenare unable torepair anappliance, it is returned to the shop to berepairedby aninside repairman.5About 150 of the Employer's sewing machines,in 10 differentdepartments,are given amaintenancecheck eachmonth, and are also serviced on call.The following employeesare represented in separate units:(1)all employees in theElevatorDivision, Housekeeping Division, and the Engineering Division, at the State Streetstore;(2) employees in certaindepartments and portions of departments of the Employer'smain Chicago stores within the divisions known as theOperating Service Division and theConstruction and Maintenance Division ; (3) employees of the Bake Shop; (4) employees inthe CandyKitchen;(5) all productionand maintenance employees in the Employer'sDrapery workroom,includingSlip Cover and Upholstery Shop ; (6) all regularRestaurantDivision employeesof the Employer's State Street store ; and (7) variouscraft employees.7Matter ofMarshall FieldifCompany,67N L. R. B 1367. MARSHALL FIELD AND COMPANY559349 was not established until about May 1947, and its employees werenot included in the certification.Local 291 has disclaimed any interestin the employees involved herein.It does not appear that the employees in the requested unit con-stitute a craft group, nor are they a group of the type which the Board,in the past, has found might constitutea separateappropriate bar-gaining unit."The only factor appearing in this case in support of therequested unit is the extent of the Petitioner's organization among theemployees involved herein.The extent of employee organization isnot, standing alone, a proper determinantof a bargainingunitsNormay it be the controlling factor in such determination.10No labororganization is seeking to add these employees to a unit which mightbe appropriate.Under these circumstances, we find that the proposedunit is inappropriate for the purposes of collective bargaining.Weshall, therefore, dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed."Matter of Marshall Field & Company,76 N. L. R. B 479, which the Petitioner cites insupport of its position, is clearly distinguishable from the instant case. In that case theBoard found that a group of machinists might constitute an appropriate unit, because theemployees comprise a well-recognized craft group.eMatter of Standard-Coosa-Thatcher Company,80 N. L. R. B. 50;Matter of Dun &Bradstreet, Inc.,80 N. L. R. B. 56;Matter of Hudson Hosiery Company,77 N. L. R. B.566.10 Section 9 (c) (5) of the Act, as amended in 1947.